Judgment of the Supreme Court, Bronx County (Barry Salman, J.), entered on or about November 18, 1985, pursuant to a jury verdict awarding plaintiff the sum of $659,870 after reduction by the court, is affirmed, without costs or disbursements.
This is a wrongful death action in which plaintiff’s intestate 19-year-old son, Calvin L. Toler, Jr., was struck and killed at the above-ground Gun Hill Road station in The Bronx by a subway train owned by defendant New York City Transit Authority and operated by its motorman. In that regard, there was testimony at trial that the train proceeded into the station at an excessive rate of speed, that the station was well lighted and that the motorman could have stopped the train in time to avoid hitting the decedent but negligently failed to do so. Indeed, the dissent concedes that there was sufficient evidence before the jury for it to have reasonably concluded that defendants were negligent and, therefore, responsible for Toler’s death. Although the dissent believes that the jury should have found the decedent contributorily negligent due - to the evidence of his immoderate intake of alcohol, the dissent admits that "it was the jury’s prerogative to disregard [such] evidence of the decedent’s contributory fault.” However, the dissent would reverse the judgment in favor of plaintiff on the basis of a unique ground. According to the dissent, the *443jury’s award of an "astronomically excessive” verdict, which was subsequently substantially reduced by the court, coupled with the jury’s failure to hold the decedent contributorily negligent, was an indication of bias on the part of the jury and its total lack of consideration for the evidence. Therefore, the dissent concludes, the fairness of the entire verdict must be thrown into serious question, and a reversal of the judgment is warranted notwithstanding that there was adequate proof available to the jury to sustain its verdict.
However, there is no legal authority for the novel proposition that a jury determination as to liability should be vacated, even where amply supported by the evidence, simply because of the excessiveness of the monetary amount of the award. The trial court properly reduced the verdict. Where appropriate, jury awards are commonly trimmed by either trial or appellate courts. The fact that a jury may not have suitably calculated the amount of damages to which a party is entitled cannot be deemed to mean that the jury was biased and did not reasonably assess the evidence before it with respect to liability, or that the more excessive was the award the greater the indication of the jury’s unfairness. The judgment herein being proper in all respects, it should be affirmed. Concur—Carro, Asch and Milonas, JJ.